19-11425-mkv        Doc 5-2    Filed 05/06/19 Entered 05/06/19 12:04:34             Declaration of
                                  Gregory A. Gilfoil Pg 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                       Chapter 11
 In re:

 C.T.W. REALTY CORP.,                                  Case No. 19-11425 (MKV)

                                Debtor.                Hearing Date: TBD




                        DECLARATION OF GREGORY A. GILFOIL

          GREGORY A. GILFOIL, of full age, declares as follows:

          1.    I am a citizen of the State of New Jersey and am the receiver appointed by the

Supreme Court of New York, New York County (the “State Court”) for the real property located

at 55-59 Chrystie Street, New York, New York (the “Mortgaged Property”). The Property is

owned by the debtor C.T.W. Realty Corp. (“CTW” or the “Debtor”).

          2.    I submit this declaration in support of the motion (the “Motion”) by the holder of

the first mortgage on the Property, Wilmington Trust, N.A., as Trustee for the Benefit of the

Holders of LCCM 2017-LC26 Mortgage Trust Commercial Mortgage Pass-Through Certificates,

Series 2017-LC26 (“Holder” or “Secured Creditor”) for entry of an Order excusing compliance

by me as appointed receiver (the “Receiver”) for the Mortgaged Property by order of the State

Court dated October 24, 2018 and entered on the State Court’s docket on October 25, 2018 (the

“Receiver Order”), with Section 543 (a), (b) and (c) of the Bankruptcy Code. A true and correct

copy of the Receiver Order is attached hereto as Exhibit A.

          3.    Except where otherwise set forth herein, all facts set forth in this declaration are

based upon my personal knowledge or review of relevant documents.




144282552.3
19-11425-mkv       Doc 5-2     Filed 05/06/19 Entered 05/06/19 12:04:34           Declaration of
                                  Gregory A. Gilfoil Pg 2 of 6


         4.    Pursuant to the Receiver Order, the State Court appointed me as Receiver for the

Mortgaged Property, commonly known as 55-59 Chrystie Street, New York, New York 10002-

5042 and further identified as Block 303 Lot 27 in the Borough of Manhattan as shown on the

City of New York Tax Map, in the County of New York, State of New York.

         5.    I have served as Receiver for over six months. I am ready, willing and able to

continue to serve as Receiver.      The actions I have taken as Receiver have improved the

management and operation of the Mortgaged Property. In addition, I am ameliorating poor

conditions left by the Debtor, including addressing conditions that jeopardize the safety of the

building and its tenants and the potential viability of the Mortgaged Property.

         6.    I am also ensuring that rent collections (to the extent of rental income remaining

after the Debtor pre-Receiver Order terminated many leases without obtaining new tenants) are

being used to pay Mortgaged Property operating expenses. The rent collections prior to my

appointment were depleted substantially by the Debtor’s counterintuitive efforts to vacate the

property, drive out tenants and cause revenue to plummet.

         7.    As a result, between the need to address the Mortgaged Property’s safety and

condition and the depleted rental income, I have required advances from the holder of the first

mortgage (the “Holder”) to perform my duties as Receiver. During my tenure, the Holder has

advanced over $146,000 to the Receiver for necessary expenditures at the Mortgaged Property,

since the rental income is insufficient to pay those expenditures. I am confident that the Holder

will continue to work with me (including making advances necessary expenditures at the

Mortgaged Property that I adequately document) if I am permitted to remain as Receiver for the

Mortgaged Property.




144282552.3                                      2
19-11425-mkv          Doc 5-2     Filed 05/06/19 Entered 05/06/19 12:04:34              Declaration of
                                     Gregory A. Gilfoil Pg 3 of 6


         8.        Following is a list of safety needs and other substantial improvements that I have

uncovered and begun to remedy as Receiver. Several of the inactions of the Debtor jeopardize

the welfare and safety of the tenants, another reason why my continued retention as Receiver is

in the best interest of this bankruptcy estate.

         9.        During my tenure as Receiver, I have met with numerous potential tenants for the

Mortgaged Property. However, the Debtor’s principal, Gary Tse (“Tse”), repeatedly interfered

with my efforts to obtain a new lease with a major proposed tenant called Lancesoft. Lancesoft

was proposing to lease the entire building of the Mortgaged Property (approximately 43,000

square feet). Indeed, Tse himself informed me that he had communicated to Lancesoft not to

enter into a lease with the Receiver.

         10.       I can summarize the condition highlights of my actions as follows:

               x   FIRE SYSTEM: The Debtor did not install a proper working fire alarm system
                   on the Mortgaged Property. There are no smoke detectors or carbon monoxide
                   detectors in the building, which has a gas furnace. In addition, a proper system
                   would include building-wide intercoms, strobes, emergency lighting and elevator
                   first-floor return capacity, among other features. There is no emergency lighting
                   currently in the building.

               x   SPRINKLER SYSTEM: It is deficient. The fifth floor sprinkler piping was not
                   connected to the building’s water supply. The third floor has no sprinklers in the
                   common areas. System-wide, the sprinkler system had no tamper switches and
                   only one flow switch on the roof. Tamper switches allow shut-off of sections of
                   the sprinkler system to allow shut-down of a single floor so that repairs can be
                   done to one floor without turning off the water to the entire building. Flow
                   switches send signals to the control board to communicate where the sprinkler has
                   been triggered (allowing the fire department to know which floor is the fire site).
                   The Receiver is arranging for a plumber to install the flow switches and for an
                   electrician to connect them to the sprinkler fire alarm system (which is
                   independent of the electronic fire alarm system described in the bullet point
                   above).

               x   CERTIFICATE OF OCCUPANCY: The Debtor did not obtain one pre-petition.

               x   APPROVALS: The Debtor has let key ones lapse. See below for further detail.




144282552.3                                         3
19-11425-mkv          Doc 5-2     Filed 05/06/19 Entered 05/06/19 12:04:34          Declaration of
                                     Gregory A. Gilfoil Pg 4 of 6


               x   SIDEWALK IN FRONT OF BUILDING OVER VAULT THAT HOUSES
                   MAIN ELECTRIC SUPPLY SYSTEM FOR BUILDING: It leaks. This imperils
                   the electric system.

               x   STRUCTURE: The Debtor allowed leaks in the sidewalks to fester, resulting in
                   rusting of key support beams in the ceiling of the basement (that support the
                   building). See below for further detail.

               x   VACANCY: There were only five tenants when I was appointed as Receiver.
                   One left shortly after I became Receiver because of disgust with the conditions
                   left by the Debtor before my appointment. The currently aggregate monthly base
                   rental revenue is $10,013.

               x   BUILDING CODE VIOLATIONS: The Debtor incurred a substantial number of
                   them pre-petition. See below regarding their impact on attempting to revive
                   lapsed approvals.

         11.       I can summarize the Mortgaged Property’s financial condition highlights as

follows. The Holder has needed to advance over $146,000 (plus tax advances) to date to pay for

necessary expenditures for the Mortgaged Property that exceed the depleted rental revenue.

Attached hereto as Exhibit B is a projection prepared by me of financial needs for the Mortgaged

Property over the next twelve months that I anticipated if I am to continue as Receiver. I do not

believe that Tse has the resources to fund these himself if the Debtor regains possession of the

Mortgaged Property.

         12.       Inaction by Debtor. In performing my duties as Receiver, I retained the services

of Municipal Building Consultants, Inc., an expediter who is assisting me as Receiver in dealing

with correcting numerous code violations cited by the Department of Buildings (“DOB”), the

Environmental Control Board (“ECB”) and the New York Fire Department (“NYFD”). A true

and correct copy of the expediter’s report is attached hereto as Exhibit B-1.

         13.       The expediter has informed me that the Debtor appears to have failed to have

completed the process of conversion of the Mortgaged Property from factory to office complex.

The Debtor obtained approvals in 2008, but had not as of 2013 completed the process. By



144282552.3                                        4
19-11425-mkv       Doc 5-2     Filed 05/06/19 Entered 05/06/19 12:04:34             Declaration of
                                  Gregory A. Gilfoil Pg 5 of 6


allowing over five years to have elapsed without completing this process, the Debtor may have

jeopardized the continuing viability of the 2008 approvals, which I understand may have lapsed

in 2018 as a result of the Debtor’s inattention to completing the approval process. And, in

connection with this, as noted above, the Debtor has failed to obtain a certificate of occupancy.

         14.   The expediter informs me that the DOB has not committed to reinstating the prior

approvals, particularly if the DOB has to work with Tse. The expediter (based on his prior

experience) believes that I as Receiver will be more likely to be able to obtain reinstatement of

the approvals. I am preparing a letter of hardship to the DOB to seek reinstatement, but I am

concerned that if Tse is put back in control of the process, reinstatement will not occur.

         15.   Further complicating matters is that the Debtor incurred numerous violations,

which likely the DOB will require to be cured as a condition of any reinstatement of approvals.

Thus, it is both Tse’s track record and his inability to cure the violations that makes approvals

reinstatement unlikely if the Debtor recovers possession.

         16.   In addition, the Debtor prior to my appointment failed to renew a permit for

outdoor billboard advertising. That failure resulted in lapse of the permit, which cannot be

renewed or reinstated. This resulted in the Receiver losing an outdoor billboard tenant who was

otherwise prepared to pay $100,000 per year to rent the advertising space.

         17.   Construction Consultant Report. As Receiver, I retained a construction consultant

to examine the Mortgaged Property’s physical condition. I have not yet received a written report

from the consultant, but he has communicated to me certain findings, some of which I have been

able to confirm by visual inspection.

         18.   The consultant has reported to me that the sidewalk over the vault leaks, and these

leaks have been present since before my appointment as Receiver. As a result of the leaks, rust




144282552.3                                      5
19-11425-mkv   Doc 5-2   Filed 05/06/19 Entered 05/06/19 12:04:34   Declaration of
                            Gregory A. Gilfoil Pg 6 of 6
